              IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA,
                       WESTERN DIVISION

      KELLY STAFFORD,                     :
                                          :
      GRASS ROOTS                         :
      NORTH CAROLINA,                     :
                                          :
      SECOND AMENDMENT                    :         Civil Action No. ________
      FOUNDATION, and                     :
                                          :         Complaint – Civil Rights
      FIREARMS POLICY COALITION, :
      INC.,                               :
                                          :
      Plaintiffs                          :
                                          :
            v.                            :
                                          :
      GERALD M. BAKER, in his official :
      capacity as Sheriff of Wake County, :
      North Carolina,                     :
                                          :
      Defendant                           :


 COMPLAINT FOR DECLARATORY, INJUNCTIVE, AND OTHER RELIEF


      Plaintiffs Kelly Stafford, Grass Roots North Carolina (GRNC), Second

Amendment Foundation, Inc. (SAF), and Firearms Policy Coalition, Inc. (FPC), by

and through their undersigned counsel, hereby raise the following complaints

against Defendant Gerald M. Baker, in his official capacity as Sheriff of Wake

County, North Carolina:




                                         1

         Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 1 of 19
                                  INTRODUCTION

      1.      This action is of substantial public concern coming in the midst of a

widespread public health crisis, which Defendant Baker, as Wake County Sheriff,

just invoked as the basis for refusing any new applications for pistol purchase

permits (“PPP”) or concealed handgun permits (“CHP”) until April 30, 2020, but

which in reality heightens the need for upholding to the fullest extent of the law the

fundamental constitutional right to keep and bear arms under the Second

Amendment.

      2.      Indeed, Defendant Baker is statutorily required to issue these permits,

and within a finite period of time, so long as the applicant meets the eligibility

criteria, and no exception exists for administrative complications, inadequate staff

or resources, or any other extenuating circumstances in processing the applications.

      3.      For the average, law-abiding citizen of Wake County, being a holder of

a valid existing CHP is the sole exception to the requirement of a PPP as a

prerequisite to the lawful acquisition of a handgun. Consequently, Defendant

Baker’s newly instituted practice of refusing to accept and process any new PPP

applications erects an absolute bar against obtaining a handgun for all average law-

abiding residents in the County who do not already hold a valid existing CHP. And,

if he has his way, this ban will persist for more than a month, all throughout which

society everywhere is bound to remain in the very sort of calamitous state that




                                           2

           Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 2 of 19
brings the right to keep and bear arms to the forefront in securing the lawful

defense of hearth and home.

      4.      Plaintiff Stafford, the members and supporters of GRNC, SAF, and

FPC, and all other similarly situated individuals who are law-abiding residents of

Wake County otherwise fully qualified to apply for and obtain a PPP come before

this Court, respectfully praying for the relief they need, to which they are entitled,

and that only this Court can grant in rectifying this untenable situation –

declaratory and injunctive orders, including a temporary restraining order and

preliminary injunction, ultimately compelling Defendant Baker to immediately

resume accepting and processing new PPP applications and, barring that,

suspending the PPP requirement itself for so long as Defendant Baker may fail or

refuse to do so.

                                    THE PARTIES

                                 Individual Plaintiffs

      5.      Plaintiff Kelly Stafford is a natural person, a citizen of the United

States, and a resident of Wake County, North Carolina. She is a member and

supporter of GRNC. Plaintiff is not prohibited under any applicable law from the

purchase, receipt, transfer, possession, or other use of a firearm and, in fact, she

meets all the eligibility criteria for applying to obtain and obtaining a PPP under

the governing statutory scheme. Plaintiff Stafford desires to apply for and obtain

such a permit so that she may exercise these statutory rights, which is the only


                                            3

           Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 3 of 19
effective means by which she may ultimately exercise her constitutional rights to

keep and bear arms in the County of Wake. To that end, she has attempted to apply

for a PPP, but Defendant Baker’s recent declaration halting acceptance of any new

PPP applications until April 30, 2020, has precluded her from even applying for a

PPP, much less obtaining one.

      6.      Plaintiff Stafford brings this action on behalf of herself, and as a

representative of the class of similarly situated individuals consisting of law-abiding

residents of Wake County, North Carolina, otherwise eligible to apply for and

obtain a PPP, but who are precluded from doing so solely because of Defendant

Baker’s illegal and unconstitutional ban on all new applications for such permits

through April 30, 2020.

                                Institutional Plaintiffs

      7.      Plaintiff GRNC is a 501(c)(4) organization dedicated to the protection

and advancement of constitutional and civil liberties. GRNC has over 20,000 paid

and affiliate members, and advances legislation and litigation on its members’

behalf. Plaintiff Stafford is among the members of GRNC.

      8.      Plaintiff SAF is a nonprofit educational foundation incorporated under

the laws of Washington with its principal place of business in Bellevue,

Washington. SAF seeks to preserve the effectiveness of the Second Amendment

through education, research, publishing, and legal action programs focused on the

constitutional rights to possess firearms. SAF has over 650,000 members and


                                            4

           Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 4 of 19
supporters nationwide, including in North Carolina. SAF brings this action on

behalf of itself, its members, and supporters.

      9.      Plaintiff FPC is a non-profit membership organization incorporated

under the laws of Delaware with its principal place of business in Sacramento,

California, with members in states around the country, including North Carolina.

FPC serves these members and the public through direct and grassroots advocacy,

legal efforts, and education aimed at defending the fundamental rights, privileges,

and immunities guaranteed by the United States Constitution and embedded into

the fabric of this nation through its deeply rooted histories and traditions, especially

the fundamental right to keep and bear arms enshrined in the Second Amendment.

      10.     GRNC, SAF, and FPC represent their members and supporters, and

bring this action on behalf of themselves, their members, and supporters who

possess all the indicia of membership, and all other individuals similarly situated to

Plaintiff Stafford. Each organization has expended and diverted resources otherwise

reserved for different institutional functions and purposes, and each has been

adversely and directly harmed, by the illegal and unconstitutional actions of

Defendant Baker.

      11.     As to all claims made in a representative capacity, there are common

questions of law and fact that substantially affect the rights, duties, and liabilities

of potentially numerous similarly situated residents whose Second Amendment




                                            5

           Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 5 of 19
rights have been and are continuing to be infringed by the challenged actions of

Defendant Baker.

      12.    The relief sought in this action is declaratory and injunctive in nature,

and the action involves matters of substantial public interest. Considerations of

necessity, convenience, and justice warrant relief to both Individual Plaintiffs and

Institutional Plaintiffs in a representative capacity. Institutional Plaintiffs are

uniquely situated and able to communicate with and provide notice to their

members, supporters, and other constituents who are or would be part of any

identifiable class of individuals for whose benefit this Court may grant the

requested relief.

                                      Defendants

      13.    Defendant Gerald M. Baker is the elected Sheriff of Wake County,

North Carolina, responsible for overseeing and exercising law enforcement

authority throughout the county, including the acceptance and processing of PPP

and CHP applications in accordance with the statutory process established under

N.C.G.S. §§ 14-402 et seq. and 14-415.12 et seq. for all county sheriffs in the State.

Defendant Baker is a “person” within the meaning of 42 U.S.C. § 1983, and was, has

been, and continues to be, acting under color of state law at all relevant times.




                                           6

         Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 6 of 19
                           JURISDICTION AND VENUE

       14.    This Court has jurisdiction over all claims for relief pursuant to 28

U.S.C. §§ 1331, 1343, 2201, and 2202, and 42 U.S.C. §§ 1983 and 1988, as this

action seeks to redress the deprivation under color of the laws, statutes, ordinances,

regulations, customs, and usages of the State of North Carolina, of the rights,

privileges or immunities secured by the United States Constitution and, in

particular, the Second Amendment. To the extent Plaintiffs’ claims may allege or

may be construed to allege state law claims, this Court has supplemental

jurisdiction under 28 U.S.C. § 1367(a).

       15.    Venue lies in this Court under 28 U.S.C. § 1391, as the events giving

rise to Plaintiffs’ causes of action arose or exist in this district in which the action is

brought.

                           RELEVANT STATUTORY LAW

       16.    North Carolina law requires every person wishing to purchase or

receive a handgun to first obtain a permit – a PPP – from the sheriff of the county

where he or she resides, or already possess a valid existing CHP. N.C.G.S. § 14-

402(a).1


1      N.C.G.S., §14-402(a) provides:

       It is unlawful for any person, firm, or corporation in this State to sell,
       give away, or transfer, or to purchase or receive, at any place within this
       State from any other place within or without the State any pistol unless:
       (i) a license or permit is first obtained under this Article by the
       purchaser or receiver from the sheriff of the county in which the
                                             7

           Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 7 of 19
      17.    Under N.C.G.S. § 14-403, “[t]he sheriffs of any and all counties of this

State shall issue to any person, firm, or corporation in any county a permit to

purchase or receive any weapon mentioned in this Article . . .” after performing a

criminal history background investigation, satisfying themselves as to the good

moral character of the applicant, and satisfying themselves that the applicant

desires the handgun for “the protection of the home, business, person, family or

property,” target shooting, collecting, or hunting. N.C.G.S. § 14-404(a) (emphasis

added).

      18.    The sheriff may, “for good cause shown,” decline to issue the PPP. The

sheriff must provide a written statement of the reason(s) for refusal within seven

days. Any denial must be based on one or more statutorily-enumerated grounds

concerning the existence of a criminal history, mental incompetency, or drug

addiction. N.C.G.S. § 14-404(b) & (c). In all events, the sheriff must act upon PPP

applications within no more than 14 days. N.C.G.S. § 14-404(f) (“Each applicant for

a license or permit shall be informed by the sheriff within 14 days of the date of the

application whether the license or permit will be granted or denied.”).

      19.    The related statutory scheme governing CHP applications similarly

provides that the application may be denied only if the applicant fails to satisfy the




      purchaser or receiver resides; or (ii) a valid North Carolina concealed
      handgun permit is held under Article 54B of this Chapter by the
      purchaser or receiver who must be a resident of the State at the time of
      the purchase.
                                           8

          Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 8 of 19
eligibility criteria, and imposes on the sheriff a specific time limitation to act on the

application. N.C.G.S. §14-415.15(c) (“A person's application for a permit shall be

denied only if the applicant fails to qualify under the criteria listed in this Article. If

the sheriff denies the application for a permit, the sheriff shall, within 45 days,

notify the applicant in writing, stating the grounds for denial.”).

                              STATEMENT OF FACTS

       20.    On March 10, 2020, NC Governor Roy Cooper declared a statewide

state of emergency in response to the spread of novel coronavirus infections, and the

associated disease COVID-19.

       21.    On March 24, 2020, Defendant Sheriff Baker announced a temporary

suspension in the acceptance and processing of PPP applications, through April

30th, 2020, citing as the basis for this action a significant increase in PPP

applicants and concomitant concerns over social distancing violation by long lines of

applicants. Baker was quoted in a WCET news article as saying, “[t]his decision

does not limit anyone’s right to purchase a handgun.” The article is available at

https://www.wect.com/2020/03/24/wake-county-sheriff-suspends-purchase-pistol-

permits/ and a copy is attached hereto as Exhibit I. Baker was further quoted as

saying, “[t]his decision is not a violation of anyone’s Second Amendment Rights.”

       22.    The following day, on March 25th, the following notice was

prominently displayed on the public website Defendant Baker maintains for the

Wake County Sheriff’s Office: “Due to public health concerns related to the COVID-


                                             9

          Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 9 of 19
19 pandemic; the Wake County Sheriff’s Office will temporarily postpone accepting

new applications for pistol purchase permits and new concealed carry permits until

April 30th, 2020. [¶] Applications received prior to March 25, 2020 and a have [sic]

already signed a mental health waiver will continued [sic] to be processed. Those

applicants who have not already signed a mental health waiver will not be

processed.” Exhibit II (emphasis original). The next day, March 26th, the notice was

amended to create an exception for those with existing CHPs set to expire before

April 30th, providing that they could still apply during this period of time, but it

continued to otherwise declare that no new applications for PPPs or CHPs would be

accepted. Exhibit III.

      23.    Plaintiff Stafford is a law-abiding citizen and resident of Wake County,

who is of good moral character, is not prohibited under any state or federal law from

the purchase, receipt, transfer, possession, or other use of a firearm, and is in all

other respects statutorily eligible to apply for and obtain a PPP. Plaintiff Stafford

has been actively considering the purchase of a handgun for some time. In the wake

of the recent public health crisis and the associated psychological and economic

pressures increasing the potential of societal dangers as people face a scarcity of

resources, she has become more concerned for the personal safety of herself and her

family. This prompted Plaintiff Stafford to accelerate her purchase of a handgun to

ensure she has it available during these times for self-defense and defense of her

family in her home.


                                           10

         Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 10 of 19
        24.   On March 26th, Plaintiff Stafford telephoned the Wake County

Sheriff’s office to inquire about proceeding with an application for a PPP, but she

was informed that the office was not accepting PPP applications until after April

30th, consistent with the public notice on the website declaring the entire

application process suspended.

        25.   Without a PPP issued by Defendant, Plaintiff Stafford is statutorily

barred from purchasing any handgun for defense of herself and her family in her

home.

        26.   Plaintiffs GRNC, SAF, and FPC have received inquiries from members

wishing to obtain PPPs. Many have expressed outrage that the processing of PPP

applications is being suspended concomitant with the imposition of increasingly

stringent regulations limiting the free movement and activities of people.

                 DECLARATORY JUDGMENT ALLEGATIONS

        27.   Plaintiffs hereby incorporate by reference the allegations set forth

above as though fully set forth herein.

        28.   There is an actual and present controversy between the parties.

Plaintiffs contend that the actions of Defendant Baker challenged in this complaint

have prohibited and are continuing to prohibit Individual Plaintiffs, the members

and supporters of Institutional Plaintiffs, and all other similarly situated

individuals from keeping, bearing, buying, selling, transferring, receiving,

possessing, and/or transporting protected arms. Plaintiff therefore seek a judicial


                                           11

          Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 11 of 19
declaration that the actions of Defendant challenged in this complaint violate

Plaintiffs’ constitutional and statutory rights as more specifically alleged in the

Complaint.

                     INJUNCTIVE RELIEF ALLEGATIONS

      29.    Plaintiffs hereby incorporate by reference the allegations set forth

above as though fully set forth herein.

      30.    Plaintiffs have suffered and are continuing to suffer injury from the

challenged actions of Defendant Baker, insofar as those actions violate Plaintiffs’

rights under the Second and Fourteenth Amendments by prohibiting the lawful

bearing, buying, selling, transferring, receiving, possessing, and/or transporting of

protected arms.

      31.    If not enjoined by this Court, Defendant Baker will continue with the

challenged actions in derogation of the constitutional and statutory rights of

Individual Plaintiffs, the members and supporters of Institutional Plaintiffs, and

other similarly situated individuals and similarly situated law-abiding people.

      32.    Plaintiffs have no plain, speedy, and adequate remedy at law.

Damages are indeterminate or unascertainable and, in any event, would not fully

redress any harm suffered by Plaintiffs because they are unable to engage in

constitutionally and statutorily protected activity.

      33.    Plaintiffs thus seek an injunction barring Defendant Baker from

continuing his current practice of refusing new applications for PPPs and CHPs. As


                                           12

         Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 12 of 19
to the PPP application process, Plaintiffs further seek, as an alternative form of

relief, an injunction against the PPP requirement itself under N.C.G.S. § 14-402,

until April 30, 2020, or for so long as Defendant Baker may fail or refuse to comply

with an injunction against his current practice of refusing to perform his statutory

obligations to accept and process the applications in accordance with N.C.G.S. § 14-

402.

                          FIRST CLAIM FOR RELIEF
                       DEPRIVATION OF CIVIL RIGHTS
                                42 U.S.C. § 1983
                     (Second and Fourteenth Amendments)

       34.   Plaintiffs hereby incorporate by reference the allegations set forth

above as though fully set forth herein.

       35.   There is an actual and present controversy between the parties

concerning the constitutionality of Defendant Baker’s current practice of refusing to

accept new applications for PPP in the face of his statutory obligations under

N.C.G.S. § 14-402.

       36.   The Second Amendment to the United States Constitution provides: “A

well-regulated Militia being necessary to the security of a free State, the right of the

people to keep and bear Arms shall not be infringed.” The Second Amendment

“guarantee[s] the individual right to possess and carry weapons in case of

confrontation.” District of Columbia v. Heller, 554 U.S. 570, 592 (2008). It further

“elevates above all other interests the right of law-abiding, responsible citizens to

use arms in defense of hearth and home.” Id. at 635. The Second Amendment is

                                           13

         Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 13 of 19
fully applicable to the States through the Fourteenth Amendment’s Due Process

and Privileges or Immunities Clauses. McDonald v. City of Chicago, 561 U.S. 742,

750 (2010).

      37.     Defendant Baker’s current practice of refusing to accept or process any

new PPP applications constitutes a de facto categorical ban the likes of which is

absolutely prohibited under the supreme law of the land, because it erects an

insurmountable bar to obtaining a handgun – the “class of ‘arms’ that is

overwhelmingly chosen by American society for that lawful purpose” of self-defense

– for any average law-abiding citizen in Wake County. Heller, 554 U.S. at 628; id.

(“Under any of the standards of scrutiny that we have applied to enumerated

constitutional rights, banning from the home the most preferred firearm in the

nation to ‘keep’ and use for protection of one's home and family, would fail

constitutional muster.”).

      38.     Even looking to the tiers of scrutiny – for the sake of argument only

since Heller mandates striking down a categorical ban like this, period – the most

exacting degree of scrutiny would apply, which the ban would clearly fail despite

(and partly because of) the current state of emergency. See Bateman v. Perdue, 881

F.Supp.2d 709, 716 (E.D.N.C. 2014) (a blanket ban on the possession, purchase,

transportation, etc., of firearms and ammunition outside the home during a state of

emergency could not survive strict scrutiny because “the emergency declaration

statutes, are not narrowly tailored to serve the government’s interest in public


                                          14

        Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 14 of 19
safety” and “excessively intrude upon plaintiffs’ Second Amendment rights by

effectively banning them (and the public at large) from engaging in conduct that is

at the very core of the Second Amendment at a time when the need for self-defense

may be at its very greatest”).

      39.    Defendant Baker’s current practice of refusing to accept and process

PPP applications have prohibited and are continuing to prohibit Individual

Plaintiffs, the members and supporters of Institutional Plaintiffs, and all other

similarly situated individuals from keeping, bearing, buying, selling, transferring,

receiving, possessing, and/or transporting the quintessential class of protected

arms, in violation of their Second Amendment rights. If not declared as

unconstitutional and enjoined as such, Defendant Baker will continue with this

practice, and Plaintiffs have no plain, speedy, and adequate remedy at law.

      40.    Plaintiffs thus seek an injunction barring Defendant Baker from

continuing his current practice of refusing new application for PPPs and effectively

compelling that he immediately resume accepting and processing application in

accordance with his statutory duties. Plaintiffs further seek, in the alternative, an

injunction against the PPP requirement itself under N.C.G.S. § 14-402 et seq., until

April 30, 2020, or for so long as Defendant Baker may fail or refuse to comply with

his statutory duties to accept and process the applications in accordance with

N.C.G.S. § 14-402 et seq.




                                          15

         Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 15 of 19
                         SECOND CLAIM FOR RELIEF
                   DEPRIVATION OF STATUTORY RIGHTS
               N.C.G.S. §§ 14-415.11, 14-415.12, 14-415.13, 14-415.15

       41.    Plaintiffs hereby incorporate by reference the allegations set forth

above as though fully set forth herein.

       42.    Similar to the situation with PPP applicants, when an applicant

satisfies the eligibility criteria for a CHP, the sheriff shall issue it, he must do so

within a fixed period of time (no more than 45 days), and no exception exists for

administrative complications, inadequate staff or resources, or any other

extenuating circumstances. N.C.G.S. §§ 14-415.11(b), 14-415.12(a), 14-415.13(a), 14-

415.15(a) & (c).

       43.    Defendant Baker’s failure or refusal to accept and process new CHP

applications in accordance with his statutory duties therefore violates the statutory

rights of Individual Plaintiffs, the members and supporters of Institutional

Plaintiffs, and other similarly situated individuals whose interests in lawfully

carrying concealed handguns these statutes are designed to protect, thereby

compounding the constitutional violations with respect to the suspension of all new

PPP applications.

       44.    This Court has supplemental jurisdiction to adjudicate and afford

Plaintiffs the necessary remedial declaratory and injunctive relief under 28 U.S.C. §

1367(a).




                                            16

           Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 16 of 19
      45.    Plaintiffs therefore seek an injunction barring Defendant Baker from

continuing his current practice of refusing new application for CHPs and effectively

compelling that he resume accepting and processing them as statutorily mandated.


                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray for the following relief:

      (a)    A declaratory judgment that Defendant Baker’s current practice of

failing or refusing to accept or process new PPP applications violates the

fundamental rights of Individual Plaintiffs, the members and supporters of

Institutional Plaintiffs, and all those similarly situated, under the Second and

Fourteenth Amendments to the United States Constitution, entitling them to relief

under 42 U.S.C. § 1983.

      (b)    A temporary restraining order, preliminary injunction, and permanent

injunction against Defendant Baker, and all officers, agents, servants, employees,

and all persons in concert or participation with him who receive notice of the same,

prohibiting the current practice of failing or refusing to accept or process new PPP

applications, with such directions and orders as are necessary to effectively compel

the immediate resumption of accepting and processing PPP applications in

accordance with the procedures established under N.C.G.S. § 14-402 et seq.

      (c)    Should Defendant Baker fail or refuse to discharge his statutory duties

to accept and process PPP applications in accordance with N.C.G.S. § 14-402 et seq.,

an alternative temporary restraining order and preliminary injunction against the

                                          17

        Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 17 of 19
PPP requirement itself under N.C.G.S. § 14-402 et seq., until April 30, 2020, or for

so long as Defendant Baker may fail or refuse to discharge those statutory duties.

      (d)      A declaratory judgment that Defendant Baker’s current practice of

failing or refusing to accept or process new CHP applications violates the statutory

rights of Individual Plaintiffs, the members and supporters of Institutional

Plaintiffs, and other similarly situated individuals N.C.G.S. §§ 14-415.11(b), 14-

415.12(a), 14-415.13(a), 14-415.15(a) & (c), entitling them to effective relief.

      (e)      A preliminary and permanent injunction against Defendant Baker,

and all officers, agents, servants, employees, and all persons in concert or

participation with him who receive notice of the same, prohibiting the current

practice of failing or refusing to accept or process new CHP applications, with such

directions and orders as are necessary to effectively compel the immediate

resumption of accepting and processing CHP applications in accordance with the

procedures established under N.C.G.S. §§ 14-415.11(b), 14-415.12(a), 14-415.13(a),

14-415.15(a) & (c).

      (f)      An award of nominal damages against Defendants, pursuant to 42

U.S.C. § 1983 and any other applicable law, for violating Plaintiffs’ constitutional

rights.

      (g)      Any and all other and further relief, including injunctive relief, against

Defendants as may be necessary or appropriate to effectuate the Court’s judgment,

or as the Court otherwise deems just and equitable; and,


                                            18

            Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 18 of 19
      (h)    Attorney’s fees and costs pursuant to 42 U.S.C. § 1988 and any other

applicable law.

                                 JURY DEMAND

      Plaintiffs hereby demands a jury trial.

      Dated this 27th day of March, 2020.

                                                Respectfully Submitted,

                                                /s/ Edward H. Green, III
                                                Edward H. Green, III, Esq.
                                                Coats & Bennett, PLLC
                                                1400 Crescent Green
                                                Suite 300
                                                Cary, NC 27518
                                                P: 855-369-8895
                                                E: edgreen3@earthlink.net

                                                /s/ Raymond M. DiGuiseppe
                                                Raymond M. DiGuiseppe, Esq.
                                                The DiGuiseppe Law Firm, P.C.
                                                4320 Southport-Supply Road
                                                Suite 300
                                                Southport, NC 28461
                                                P: 910-713-8804
                                                E: law.rmd@gmail.com

                                                /s/ Adam Kraut
                                                Adam Kraut, Esq.
                                                Firearms Policy Coalition
                                                1215 K Street
                                                17th Floor
                                                Sacramento, CA 95814
                                                P: (916) 476-2342
                                                E: akraut@fpclaw.org




                                         19

        Case 5:20-cv-00123-FL Document 8 Filed 03/27/20 Page 19 of 19
